NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               DOUGLAS GLENN CHANDLER, Appellant.

                             No. 1 CA-CR 15-0216
                               FILED 8-23-2016


           Appeal from the Superior Court in Maricopa County
                      No. CR2014-000871-001 DT
                 The Honorable Joseph Kreamer, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Law Office of Kyle T. Green P.L.L.C., Mesa
By Kyle Green
Counsel for Appellant
                          STATE v. CHANDLER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Donn Kessler joined.


W I N T H R O P, Judge:

¶1              Douglas Glenn Chandler appeals his convictions and
sentences for one count of second-degree murder. Chandler’s counsel has
filed a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders
v. California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d
878 (1969), stating he has searched the record on appeal and found no
arguable question of law. His counsel therefore requests we review the
record for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2
P.3d 89, 96 (App. 1999) (stating this court reviews the entire record for
reversible error). We allowed Chandler to file a supplemental brief in
propria persona, but he has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3            In 2014, a grand jury indicted Chandler, charging him with
one count of second-degree of murder. See A.R.S. § 13-1104(A). At trial, the
State presented the following evidence: both Chandler and the victim were
homeless. They knew each other when they were spending time in the
same area several days before the incident in the present case.




1     Absent material changes from the relevant date, we cite a statute’s
current version.

2       We view the facts in the light most favorable to sustaining the
verdicts and resolve all reasonable inferences against Chandler. See State v.
Kiper, 181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).



                                      2
                           STATE v. CHANDLER
                            Decision of the Court

¶4             In a late evening of December 2013, Chandler—wearing a
black hooded sweatshirt, dark jeans, and high-top shoes—went into a
grocery store located in a Phoenix strip mall. Chandler had previously
shoplifted items from that store and, on this occasion, stole candy and a
bottle of beer, tucking the bottle under his waistband. He walked out of the
store, stopped at the table outside of the store where the victim was sitting,
took the beer out of his pants, and started drinking and conversing with the
victim. Notified by the store’s courtesy clerk about the theft, the store’s loss
prevention officer came out of the store and confronted Chandler about the
theft, which Chandler denied. The victim interjected, “Doug, did you really
steal the beer from the store?” Chandler immediately disclaimed “Doug”
was his name, became aggressive toward the victim, and yelled at the
victim, “bitch, you don’t know me. I am the f--king man.” The loss
prevention officer stepped between them to make sure the victim was safe,
and asked Chandler to leave the premises. Continuing denying the theft
and that “Doug” was his name, Chandler purposely dropped the beer on
the ground, and walked off. The loss prevention officer watched Chandler
walk off the premises and around the stores located on the west side of the
grocery store, past the fountain in the strip mall, made his way to the
grocery store’s west entrance where he had parked his bike (with two
backpacks on board), and then rode off.

¶5             Approximately forty minutes later, the grocery store’s
exterior surveillance cameras captured the following: a man of a size and
build similar to that of Chandler—wearing a black hooded jacket, dark
jeans, and high-top shoes, and carrying a black backpack with a white
emblem—walked in a distinctive manner similar to that of Chandler
toward the store’s east entrance. Seconds later, the cameras showed some
activity under the umbrella that covered the table west of the east entrance
where the victim was sitting earlier. Several seconds thereafter, the hooded
man walked quickly off the premises, heading toward the fountain area; in
the meantime, the victim struggled up from the table, stumbling into the
store, and collapsed by a produce display. During the time period from the
hooded man walking toward the east entrance to the victim stumbling into
the east entrance, only the hooded man and the victim appeared outside of
the grocery store in the surveillance video.

¶6            Seeing the victim stumbling in the store and nobody outside
running away from the store, the loss prevention officer ran to the camera
room of the store, watched the surveillance video, and realized the hooded
man was Chandler. Police and emergency personnel had been called, and
a police helicopter was dispatched. Meanwhile, with a description of
Chandler and the direction Chandler was heading, a bystander


                                       3
                          STATE v. CHANDLER
                           Decision of the Court

skateboarded around in the strip mall, and found Chandler near the
fountain with his bike hiding from the helicopter spot light. Shortly after
seeing Chandler leaving the strip mall, the bystander skated back to the
grocery store and informed a police officer about Chandler’s whereabouts.

¶7            Approximately forty minutes later, in the breezeway of
another strip mall across the street from the grocery store, Phoenix Police
Officer Tewers spotted Chandler in a storage unit, ducking behind his bike.
Officer Tewers arrested Chandler as he was leaving the unit. At the time of
the arrest, Chandler had two backpacks with him, one of which was black
with a white emblem.

¶8             The victim never regained consciousness and died several
days later. An autopsy indicated she died of a stab wound three inches
wide and at least two inches deep behind her ear that partially severed her
left vertebral artery, causing extensive rapid bleeding and subsequent
death. The medical examiner opined the wound was probably caused by a
knife at least three inches long with one sharp and one square side. That
blade size and shape was consistent with the butterfly knife found in
Chandler’s backpack; per the lab technician who tested the knife, the blade
likely contained female DNA.

¶9           After his arrest and subsequent Miranda warnings, Chandler
agreed to be interviewed by Phoenix Police Officer Porter. In that
interview, Chandler admitted he walked from the east side of the grocery
store toward the east entrance, by the victim, and then off the premises, as
captured by the store surveillance video; however, Chandler denied ever
touching the victim or carrying any knives.

¶10           Chandler testified at trial in his own defense. He admitted
stealing the beer out of spite but denied killing the victim. His testimony
was inconsistent, both internally and with his statements during his
interview with Officer Porter. Chandler kept changing his recitation as to
whether, how many times, and when he went back to the grocery store area
after riding off on his bike following the confrontation with the loss
prevention officer. Chandler claimed he went back to the grocery store area
to look for his water bottle, but was inconsistent on when he went back
there and whether he found the bottle. He explained he was startled by the
helicopter spot light and moved to the other strip mall across the street out
of a protective habit acquired while in the military. He further claimed he
went over to the breezeway in the other strip mall to sleep in a storage unit,
but was inconsistent about when Officer Tewers found him and what he
was doing when Officer Tewers found him.


                                      4
                           STATE v. CHANDLER
                            Decision of the Court

¶11            The jury found Chandler guilty as charged and that the
offense was committed involving the use, threatened use, or possession of
a deadly or dangerous instrument, specifically a knife or cutting tool. The
court sentenced him to twenty-four calendar years of imprisonment, with
credit for 439 days of presentence incarceration. Chandler timely appealed.

                                 ANALYSIS

¶12          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
          3

¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdicts, and the sentence was within the statutory limits.
Chandler was represented by counsel at all stages of the proceedings and
allowed to speak at sentencing. The proceedings were conducted in
compliance with his constitutional and statutory rights and the Arizona
Rules of Criminal Procedure.

¶13            After filing of this decision, defense counsel’s obligations
pertaining to Chandler’s representation in this appeal have ended. Counsel
need do no more than inform Chandler of the status of the appeal and of
his future options, unless counsel’s review reveals an issue appropriate for
petition for review to the Arizona Supreme Court. See State v. Shattuck, 140
Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Chandler has thirty days from
the date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.




3       Instructions on presumption of innocence were not included in the
final jury instructions. The court, however, gave the jury such instructions
in the form of preliminary jury instructions before the jury heard the
evidence. Further, before jury deliberation, the court properly instructed
on the State's burden of proving beyond reasonable doubt. Moreover,
sufficient evidence supported the verdict. In light of the totality of the
circumstances, Chandler received a constitutionally-fair trial, and the
omission was harmless error. See State v. White, 160 Ariz. 24, 31-32, 770 P.2d
328, 335-36 (1989) (stating the factors that the court must consider in its
totality of the circumstances evaluation of such an omission include all the
instructions to the jury and the weight of the evidence).


                                       5
                 STATE v. CHANDLER
                  Decision of the Court

                      CONCLUSION

¶14   Chandler’s convictions and sentences are affirmed.




                 Amy M. Wood • Clerk of the court
                 FILED: AA




                                6